 


115 HRES 1161 EH: Directing the Speaker to administer the oath of office to the representative-elect from the 13th Congressional District of Michigan.
U.S. House of Representatives
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
115th CONGRESS 
2d Session 
H. RES. 1161 
In the House of Representatives, U. S.,

November 29, 2018
 
RESOLUTION 
Directing the Speaker to administer the oath of office to the representative-elect from the 13th Congressional District of Michigan. 
 
 
That the Speaker is hereby authorized and directed to administer the oath of office to Ms. Brenda Jones, a representative-elect from the 13th Congressional District of Michigan.  Karen L. Haas,Clerk. 